Citation Nr: 0920894	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-14 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran's service-connected 
disabilities permanently cause the loss of use of a foot or 
cause ankylosis of a knee.

2.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran is entitled to 
receive VA compensation for actual loss of a hand or foot; 
for the permanent loss of use of a hand; permanent impairment 
of vision of both eyes; or ankylosis of a hip.  


CONCLUSION OF LAW

The Veteran does not meet the criteria for a certificate for 
VA financial assistance for the purchase of an automobile 
with adaptive equipment or for the purchase of adaptive 
equipment alone.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326, 3.808, 17.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim. In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice in 
September 2004 and February 2005.  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the claim, 
such error was harmless given that the claim is being denied, 
and hence no rating or effective date will be assigned with 
respect to this claimed benefit.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

As for the duty to assist, VA has obtained service treatment 
records, afforded the Veteran VA examinations, and assisted 
the Veteran in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Factual Background, Legal Criteria, and Analysis

VA provides, to eligible persons, financial assistance for 
the purchase of an automobile with adaptive equipment or for 
the purchase of adaptive equipment alone.  38 U.S.C.A. § 
3902; 38 C.F.R. § 3.808.  An "eligible person" is one who, 
because of injury or disease incurred or aggravated during 
active military service, is entitled to receive VA 
compensation for loss, or permanent loss of use, of a hand or 
foot, or for permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, or central visual acuity of more than 20/200 if there is 
a field defect in the better eye, or for ankylosis of a knee 
or a hip.  38 U.S.C.A. § 3901; 38 C.F.R. §§ 3.808, 17.156.  
As to the hands and feet, the medical evidence of record must 
show that no effective function remains other than that which 
would be equally well served by an amputation stump with use 
of a suitable prosthesis.  See 38 C.F.R. §§ 3.350(a)(2), 
4.63.

When adjudicating the claim, it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same.  In so doing, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  At the same time, the Board cannot make its own 
independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

Initially, the Board notes that the Veteran is service-
connected for residuals, fracture, left fibula, with 
arthritic changes and fusion, left ankle, postoperative, 
rated as 40 percent disabling; and residuals, right lateral 
meniscectomy, rated as 20 percent disabling.  

An October 2004 treatment record from D.W.O., M.D., noted the 
Veteran was seen with complaints of pain in the right knee 
and left ankle.  Examination of the right knee showed 
crepitation with flexion and extension.  The Veteran lacked 
about 10 degrees of extension; flexion was to 130 degrees.  
There was no evidence of instability.  X-rays showed severe 
degenerative arthritis of the right knee.  The examiner 
recommended a right knee replacement.  X-rays of the left 
ankle showed a nonunion of the fibular osteotomy and healed 
fracture of the medial malleolus.  


On VA examination in May 2005, the Veteran reported constant 
left ankle pain.  He wore a brace on the ankle and walked 
with a limp.  The Veteran reported difficulty walking, 
especially when not wearing shoes.  He also reported daily 
right knee pain.  He used no assistive devices for the knee.  
On examination, the left ankle showed no deformities or 
swelling.  There was tenderness medially and laterally.  
Dorsiflexion was from zero to five degrees with pains 
laterally and medially at five degrees.  Plantar flexion was 
from zero to 20 degrees.  Active range of motion did produce 
weakness and fatigue, but no real incoordination.   
Examination of the right knee showed flexion from zero to 120 
degrees, and stable medial and lateral collateral ligaments.  
Active range of motion did not produce any weakness, fatigue, 
or incoordination.  The diagnoses were:  status post fracture 
of left ankle 1967 with current healed fracture of the distal 
fibula and, fused tibiotalar joint, scattered degenerative 
changes; chronic left ankle pain, weakness, fatigue, and 
helped somewhat with left ankle brace; status post lateral 
meniscus surgery with chronic knee pain, MRI showing 
significant degenerative changes of the meniscus, moderate 
amount of fluid in joint space and osteophyte formation.

A VA examination in March 2006 noted that when the Veteran 
did not wear his left ankle brace he had a tendency to trip 
and fall.  He had essentially no motion in the left ankle, 
along with pain and weakness.  Examination showed no 
dorsiflexion of the ankle.  There was 15 degrees of plantar 
flexion and five degrees of inversion and eversion, with 
pain; there was no change with repetitive motion.  The 
examiner stated that without his left ankle brace the Veteran 
would have increased pain and more difficulty with 
weightbearing. 

While a review of the record on appeal shows complaints and 
treatment for the Veteran's service connected left ankle and 
right knee disabilities, the record is negative for a medical 
opinion that the adverse symptomatology caused by either of 
his service-connected disabilities equates to no effective 
function remaining in either foot other than that which would 
be equally well served by an amputation stump with use of a 
suitable prosthesis or ankylosis of the knee joint.  See 38 
C.F.R. §§ 3.350(a)(2), 4.63, 4.71a.  

As to the Veteran's own assertions that his service-connected 
disabilities permanently caused the loss of use of a foot 
and/or ankylosis of a knee, the Board find these opinions are 
not persuasive because as a lay person he is not competent to 
provide an opinion as to whether the service connected left 
ankle disability causes the permanent loss of a foot.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Evans, supra.  
Moreover, while it is arguable that he is competent to 
diagnosis ankylosis, because a frozen joint is readily 
observable to the naked eye, the Board nonetheless gives more 
credence to the findings by the May 2005 VA examiner which 
found that the right knee had significant mobility.  Id.

Therefore, since the preponderance of the competent and 
credible evidence of record does not show that the Veteran's 
service-connected disabilities permanently cause the loss of 
use of a foot or causes ankylosis of a knee, the Board finds 
that entitlement to an automobile and adaptive equipment or 
adaptive equipment only must be denied based on these 
theories of entitlement.  38 U.S.C.A. § 3901; 38 C.F.R. §§ 
3.808, 17.156.

Lastly, the Board notes that the record does not show and the 
Veteran does not claim that he is service-connected for 
actual loss of a hand or foot, permanent loss of use of a 
hand, permanent impairment of vision of both eyes, or 
ankylosis of a hip.  Moreover, the Veteran does not claim 
that he is entitled to an automobile and adaptive equipment 
or adaptive equipment only due to one of these disabilities.  
Therefore, entitlement to an automobile and adaptive 
equipment or adaptive equipment only may also not be granted 
under these criteria.  Id.

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an automobile and adaptive equipment or 
adaptive equipment only is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


